DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/25/2021.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. Applicant argues that amended Claims 9 and 10 should not be rejected under 35 U.S.C. 112(a) because claim limitations “vacuum maintaining device” and “processing chamber” have structural support in respective Specification Paragraphs 0020 and 0025.
The Examiner disagrees and maintains that claim limitations “vacuum maintaining device” and “processing chamber” (which have been interpreted as invoking 35 U.S.C. 112(f)) lack sufficient structural description in the originally filed Specification as required by MPEP 2181(II)(A).  Thus, Claims 9 and 10 do not meet the statutory requirements stipulated under 35 U.S.C. 112(a) and 112(b).  However, a subsequent interview resulted in an agreed upon Examiner’s amendment which has overcome this rejection.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a pod opening.  Independent Claim 1 identifies the following uniquely distinct combination of features:
Claim 1: “a first hook member engaging with an engagement means of a certain first cassette among the stacked cassettes and supporting the first cassette; a second hook member engaging with an engagement means of a second cassette disposed immediately below the first cassette supported by the first hook member and supporting the second cassette; a forward and backward movement mechanism moving the first hook member and the second hook member forward so as to be closer to the cassettes when engaging with the engagement means of the first and second cassettes and moving the first hook member and the second hook member backward so as to be away from the first and second cassettes when releasing the engagement from the engagement means of the first and second cassettes; an urging member urging the second hook member upward;” in combination with the other claim limitations.
  
The independent claims overcome the prior art of record since they require the above-cited limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Subaru Kanesaka on 09/10/2021.
IN THE CLAIMS:
Claims 9 and 10 are amended as followed;
9. A substrate processing system comprising: 
the pod opener according to claim 1; 
a vacuum transportation chamber having an internal space which communicates with the internal space of the pod opener;  
a process chamber connected to the internal space of the vacuum transportation chamber through a gate valve and configured to perform a process on a surface of a substrate of the substrates; 
a vacuum pump and a control valve configured to maintain both of the internal space of the pod opener and the internal space of the vacuum transportation chamber in a vacuum state; and a vacuum transportation robot stored in the internal space of the vacuum transportation chamber and configured to transport the substrate between the cassette and the process chamber when the gate valve is opened.  
10. An atmospheric transportation system comprising: 
the pod opener according to claim 1; 
an atmospheric transportation chamber having  an internal space which is connected to the internal space of the pod opener through a gate valve; 


a load port fixed to a side surface of the atmospheric transportation chamber and configured to place an FOUP thereon; and 
an atmospheric transportation robot disposed in the internal space of the atmospheric transportation chamber which has an arm body provided with a finger at a front end of the arm body configured to hold and transport the substrate between the cassette and the FOUP when the gate valve is opened.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RONALD P JARRETT/Primary Examiner, Art Unit 3652